Citation Nr: 1025689	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  03-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type 
II (diabetes), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to November 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

These issues were previously before the Board on two occasions, in 
October 2004 and February 2007.  In 2004, both issues were 
remanded for further development.  In 2007, the service connection 
claim for PTSD was again remanded for further development.  
However, further proceedings on the diabetes claim were stayed due 
to the pending appeal of Haas v. Nicholson, 20 Vet. App. 257 
(2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert. denied, 129 S.Ct. 1002, 173 L.Ed.2d 315 (2009).  VA's 
Secretary lifted the stay of adjudication of cases affected by the 
outcome of the Haas appeal after the United States Supreme Court 
denied certiorari in January 2009.  As such, the diabetes claim 
may now be addressed.

As the Board's decision herein to grant service connection for 
PTSD constitutes a full grant of the benefit sought on appeal, no 
further development is necessary in this regard.  However, as they 
stay has been lifted, the Board finds that further development is 
necessary with respect to the service connection claim for 
diabetes.

Accordingly, the issue of entitlement to service connection for 
diabetes is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has a current PTSD diagnosis and, resolving all 
reasonable doubt in his favor, the medical evidence of record 
establishes that such condition is the result of a verified in-
service stressor.

CONCLUSION OF LAW

The Veteran's PTSD was incurred as a result of active duty 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 
(2009).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection for 
PTSD constitutes a full grant of the benefit sought on appeal, no 
further action is necessary to comply with the Veterans Claims 
Assistance Act of 2000 and implementing regulations.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For a disease diagnosed 
after discharge, service connection may be granted when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To be entitled to service connection for PTSD, the record must 
include the following: (1) medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. § 4.125; 
(2) credible supporting evidence that the claimed in-service 
stressor occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  

Concerning the first element, a current PTSD diagnosis, VA has 
adopted the diagnostic criteria for mental disorders, including 
those related to stressors, set forth in THE AMERICAN PSYCHIATRIC 
ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.125.  Under these 
criteria, there are two requirements as to the sufficiency of an 
asserted stressor: (1) the veteran must have been exposed to a 
traumatic event in which he or she experienced, witnessed, or was 
confronted with an event(s) that involved actual or threatened 
death or serious injury, or a threat to the physical integrity of 
self or others; and (2) his or her response must have involved 
intense fear, helplessness, or horror.  The sufficiency of a 
stressor for a PTSD diagnosis is a medical determination and, 
where a current diagnosis exists, the sufficiency of the claimed 
in-service stressor is presumed.  Cohen, 10 Vet. App. 128.

With regard to the second element, evidence that an in-service 
stressor actually occurred, the necessary evidence varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(f).  If it is established through military 
citation or other evidence that a veteran engaged in combat with 
the enemy, and the claimed stressor is related to such combat, 
then, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone is sufficient evidence 
as to the reported stressor's actual occurrence.  Id.  However, 
where a determination is made that the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the stressor.  Daye v. 
Nicholson, 20 Vet. App. 512, 515 (2006); Sizemore v. Principi, 18 
Vet. App. 264, 270 (2004); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  In such cases, service records or other credible 
statements must corroborate the occurrence of the claimed 
stressor.  Cohen, 10 Vet. App. at 142.

Notwithstanding the above provisions, for claims pending before VA 
on or after October 28, 2008, if the evidence establishes a 
diagnosis of PTSD during service and the claimed stressor is 
related to that service, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
74 Fed. Reg. 14, 491 (March 31, 2009) (amending 38 C.F.R. 
§ 3.304(f)). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the evidence of record reflects a current PTSD 
diagnosis.  Specifically, VA treatment records dated from 1999 
forward reflect treatment for PTSD and other psychiatric 
conditions, and a November 2009 VA examination report reflects a 
clear diagnosis of PTSD in accordance with the DSM-IV criteria.  

The Veteran claims that his current PTSD is the result of several 
incidents that he witnessed while serving aboard the U.S.S. Kitty 
Hawk from 1966 to 1967.  The Board first finds that the Veteran's 
service records do not reflect a diagnosis of PTSD during 
service.  Further, although the Veteran's service personnel 
records reflect that he participated in combat operations in 
Southeast Asia while serving aboard the U.S.S. Kitty Hawk from 
December 1966 to April 1967, it is unclear whether he "engaged 
in combat with the enemy" as contemplated by VA regulations.  
See 38 C.F.R. § 3.304(f).  However, it is unnecessary to further 
discuss such issue, as two of the Veteran's claimed stressors 
have been verified.  

In particular, the Veteran asserts that he witnessed a plane take 
off and immediately crash, and that a pilot was ejected but was 
pulled under the propellers and killed.  He also points to an 
incident where an oiler, identified as the "U.S.S. Plat or Prat," 
ran into his carrier, claiming that many soldiers were wounded 
during such incident.  

The Veteran's personnel file verifies that he served aboard the 
U.S.S. Kitty Hawk from December 1966 through November 1967, and 
his military occupational specialty was aviation machinist's mate 
(jet engine mechanic).  See, e.g., DD Form 214, Enlisted 
Performance Record.  Further, deck logs from the U.S.S. Kitty 
Hawk confirm that in May 1967, a plane catapulted off the deck 
and crashed in the water, the pilot and copilot ejected, and the 
copilot was reported as missing.  The Dictionary of American 
Naval Fighting Ships further confirms that in June 1967, the 
U.S.S. Kitty Hawk collided with the oiler Platte during a 
refueling in the mid-Pacific.  There were no casualties reported 
as a result of such incident, but this does not rule out other 
injuries, as asserted by the Veteran.  

Although the Veteran's actual presence during these two events 
has not been corroborated, the evidence reflects that he was 
serving aboard the U.S.S. Kitty Hawk when these incidents 
occurred, which strongly suggests that he was, in fact, exposed 
to these stressors.  See Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).  Additionally, the Veteran's military occupational 
specialty is consistent with frequent presence on the flight 
deck.  As such, the Board finds that these two claimed stressors 
have been verified by the evidence of record.

With regard to a link between the claimed disability and service, 
the November 2009 VA examiner opined that it is "at least as 
likely as not (50:50 probability)" that the Veteran's current 
PTSD is the result of these verified in-service stressors.  
Although the examiner appears to express some doubt as to whether 
the Veteran actually witnessed and was traumatized by these two 
reported events, this is irrelevant, as he diagnosed the Veteran 
with PTSD based on such events, and the stressors are deemed 
verified.  The Board further acknowledges that the examiner 
stated that he could not "resolve the issue of possible service-
connection without resulting to mere speculation" because there 
is no record of the Veteran's claimed hospitalization for 
psychiatric treatment within one year after discharge from 
service.  However, this statement is also irrelevant in light of 
the examiner's previously stated opinion.  Moreover, there is no 
medical opinion of record indicating that the Veteran's current 
PTSD is not related to service.  

As such, resolving all reasonable doubt in the Veteran's favor, 
the medical evidence reflects that his current PTSD is the result 
of his verified in-service stressors, and service connection is 
warranted for such disability.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran was notified in a September 2009 letter from the AMC 
that further development was being conducted with respect to his 
diabetes claim, as directed in a recent Board remand.  This 
letter also stated that the Veteran had been notified of the 
denial of his diabetes claim in June 2008, the appeal period from 
that decision had expired, and new and material evidence was now 
necessary to reopen that claim.  However, the Veteran's diabetes 
claim was denied in a March 2002 rating decision, and it has been 
in appellate status since that time.  As noted above, as of the 
last Board decision in February 2007, such claim was stayed due 
to the litigation in Haas until January 2009.  Therefore, this 
claim is still currently before the Board, and it is not 
necessary for the Veteran to submit new and material evidence, as 
the adverse decision on his diabetes claim has not yet become 
final.

Upon communications with the RO and the AMC, it is unclear 
whether any further development was actually conducted with 
respect to this claim.  Furthermore, the agency of original 
jurisdiction (AOJ) has not yet adjudicated the Veteran's claim 
for diabetes, to include as due to herbicide exposure, under the 
applicable laws and regulations after the outcome of the Haas 
litigation.  As such, the Board finds that remand is necessary to 
conduct any necessary further development, and to readjudicate 
the Veteran's claim under currently applicable laws and 
regulations.  Although the Board regrets the additional delay, a 
remand is necessary to ensure that due process is followed and 
that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

Accordingly, the case is REMANDED for the following action:
      
1.  Provide the Veteran with a notice 
letter in compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and 
implementing regulations, given the 
outcome of the Haas decision.

2.  Conduct all necessary development with 
respect to the Veteran's service 
connection claim for diabetes, to include 
as due to herbicide exposure, and ensure 
that all pertinent evidence and 
information with respect to such claim has 
been associated with the claims file.  

3.  Thereafter, readjudicate the Veteran's 
claim based on all lay and medical 
evidence of record, with consideration of 
all potential theories for service 
connection and all applicable laws and 
regulations after the outcome of the Haas 
decision.  If the claim remains denied, 
issue a supplemental statement of the case 
to the Veteran and his representative, 
which addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  
Allow an appropriate period of time for 
response.

After the above directives have been completed, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion as to the 
outcome of this case.  The purpose of this REMAND is to ensure 
compliance with due process considerations.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


